EXHIBIT 10.1
Execution Copy
Assumption Agreement
     This Assumption Agreement (this “Agreement”) is entered into as of
December 31, 2008 by Bob Evans Farms, Inc., an Ohio corporation (the “Successor
Corporation”), in favor of the persons or entities listed on Schedule A attached
to the Note Purchase Agreement (defined below) and their successors
(collectively, the “Noteholders”), each of which is a party to (or a transferee
of a party to) that certain Note Purchase Agreement dated as of July 28, 2008,
among Bob Evans Farms, Inc., a Delaware corporation (the “Parent Guarantor”),
and BEF Holding Co., Inc., a Delaware corporation (the “Issuer”), and the
several Noteholders (the “Note Purchase Agreement”). Capitalized terms used
herein without definition (including, without limitation, in Exhibits A-1, A-2,
B, C, D and E hereto) shall have the meanings assigned to such terms in the Note
Purchase Agreement.
Witnesseth:
     Whereas, pursuant to the Agreement of Merger dated as of December 31, 2008,
between the Successor Corporation and the Issuer, the Issuer has been merged
with and into the Successor Corporation (the “Transaction”) and, as a result of
the Transaction, the Successor Corporation has assumed all of the rights,
duties, liabilities and obligations of the Issuer, including, without
limitation, all of the rights, duties, liabilities and obligations of the Issuer
under the Note Purchase Agreement;
     Whereas, the Successor Corporation, as the surviving corporation of the
Transaction, shall receive direct and indirect benefits by reason of the
investments made by the Noteholders under the Note Purchase Agreement (which
benefits are hereby acknowledged);
     Whereas, the obligations of the Issuer under the Note Purchase Agreement
and the Notes, have been guaranteed by the Parent Guarantor, pursuant to the
terms and provisions of Section 11 of the Note Purchase Agreement (the “Parent
Guaranty”) and by the Subsidiary Guarantor pursuant to that certain Subsidiary
Guaranty Agreement dated as of July 28, 2008 (the “Subsidiary Guaranty”);
     Whereas, the Note Purchase Agreement requires, as a condition precedent to
the consummation of the Transaction, that the Successor Corporation execute and
deliver this Agreement; and
     Whereas, the Note Purchase Agreement further requires, as a condition
precedent to the consummation of the Transaction, that the Parent Guarantor and
the Subsidiary Guarantor each confirm in writing their respective obligations
under the Note Purchase Agreement and the Subsidiary Guaranty, as applicable.
     Now Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Successor Corporation hereby agrees as follows:

 



--------------------------------------------------------------------------------



 



          1. Assumption. (a) The Successor Corporation, as the surviving
corporation of the Transaction, hereby unconditionally and expressly assumes,
confirms and agrees to perform and observe each and every one of the covenants,
rights, promises, agreements, terms, conditions, obligations, duties and
liabilities of the Issuer under the Note Purchase Agreement and the Notes and
under any documents, instruments or agreements executed and delivered or
furnished, or to be executed and delivered or furnished, by the Issuer in
connection therewith, and to be bound by all waivers made by the Issuer with
respect to any matter set forth therein.
          (b) All references to the Issuer in the Note Purchase Agreement or any
Note or any document, instrument or agreement executed and delivered or
furnished, or to be executed and delivered or furnished, in connection therewith
shall be deemed to be references to the Successor Corporation, except for
references to the Issuer relating to its status prior to the consummation of the
Transaction. Upon the written request of any holder of Notes, the Successor
Corporation will issue a replacement Note in the form of Exhibit A-1 or Exhibit
A-2 hereto, as applicable (each, a “Replacement Note” and collectively, the
“Replacement Notes”), in exchange for such holder’s existing Note within 10
Business Days of any such request.
          2. Representations and Warranties. The Successor Corporation hereby
accepts and assumes all obligations and liabilities of the Issuer related to
each representation or warranty made by the Issuer in the Note Purchase
Agreement or any other document, instrument or agreement executed and delivered
or furnished in connection therewith. The Successor Corporation further
represents, warrants and affirms for the benefit of the Noteholders that:
          (a) The representations and warranties set forth in Exhibit B hereto
are true and correct as of the date hereof after giving effect to the
transactions contemplated hereby;
          (b) Immediately after giving effect to the Transaction, (i) the
Successor Corporation and the Parent Guarantor would have been in compliance
with Section 10.3 of the Note Purchase Agreement as of October 24, 2008, and
(ii) no Default or Event of Default has occurred and is continuing, or as a
result of the transactions contemplated hereby, will occur under the Note
Purchase Agreement; and
          (c) The Successor Corporation is a solvent corporation organized and
existing under the laws of the State of Ohio.
          3. Opinions of Counsel. The Noteholders shall receive opinions in form
and substance reasonably satisfactory to the Noteholders from counsel to the
Successor Corporation substantially in the form of Exhibit C hereto.
          4. Further Assurances. At any time and from time to time, upon any
Noteholder’s request and at the sole expense of the Successor Corporation, the
Successor Corporation will promptly execute and deliver any and all further
instruments and

- 2 -



--------------------------------------------------------------------------------



 



documents and will take such further action as such Noteholder may reasonably
deem necessary to effect the purposes of this Agreement.
          5. Requisite Approval; Fees. This Agreement shall be effective as of
the date first written above upon the satisfaction of the following conditions
precedent: (a) the Successor Corporation shall have executed this Agreement and
delivered a duly executed copy of this Agreement to the Noteholders; (b) the
Parent Guarantor shall have executed and delivered the acknowledgment, consent
and ratification of the Note Purchase Agreement to the Noteholders, in the form
attached hereto as Exhibit D; (c) the Subsidiary Guarantor shall have executed
and delivered the acknowledgment, consent and ratification of the Subsidiary
Guaranty to the Noteholders, in the form attached hereto a Exhibit E; and
(d) the Successor Corporation shall have paid all reasonable out-of-pocket
expenses incurred by the Noteholders in connection with the transactions
contemplated by this Agreement, including without limitation the reasonable
fees, expenses and disbursements of Chapman and Cutler LLP which are reflected
in statements of counsel rendered on or prior to the date of this Agreement.
          6. Amendment, Etc. No amendment or waiver of any provision of this
Agreement shall be effective, unless the same shall be in writing and executed
in accordance with the provisions of the Note Purchase Agreement.
          7. Binding Effect; Assignment. This Agreement shall be binding upon
the Successor Corporation, and shall inure to the benefit of the Noteholders and
their respective successors and assigns.
          8. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
[Remainder of Page Intentionally Blank]

- 3 -



--------------------------------------------------------------------------------



 



     In Witness Whereof, the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer on the date first above
written.

                      Bob Evans Farms, Inc., an Ohio corporation    
 
               
 
  By:   /s/ Tod P. Spornhauer                  
 
      Name:   Tod P. Spornhauer    
 
      Title:   Senior Vice President — Finance, Controller, Assistant Treasurer
and Assistant Secretary    

- 4 -



--------------------------------------------------------------------------------



 



Form of Series A Note
Bob Evans Farms, Inc.
6.39% Senior Note, Series A, due July 28, 2014

      No. RA-[     ]   [Date] $[               ]   PPN 096761 A*2

     For Value Received, Bob Evans Farms, Inc., an Ohio corporation (the
“Issuer”), hereby promises to pay to [___], or its registered assigns, the
principal sum of $[___] Dollars on July 28, 2014, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 6.39% per annum from the date hereof, payable quarterly,
on the 28th of each January, April, July and October in each year, commencing
October 28, 2008, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of interest and any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand), at a rate per annum from time to
time equal to the greater of (i) 8.39% or (ii) 2% over the rate of interest
publicly announced by National City Bank from time to time in Cleveland, Ohio as
its “base” or “prime” rate. Capitalized terms used but not defined herein shall
have the meaning assigned thereto in the Note Purchase Agreement.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of JP Morgan Chase Bank in New York, New York or
at such other place as the Issuer shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of July 28, 2008 among
Bob Evans Farms, Inc., a Delaware corporation (the “Parent Guarantor”), BEF
Holding Co., Inc., a Delaware corporation, and the institutional investors named
therein (as assumed by the Issuer pursuant to the Assumption Agreement dated as
of December 31, 2008, and as further amended, supplemented or modified from time
to time, the “Note Purchase Agreement”), and this Note is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 21 of the Note Purchase Agreement and (ii) to have made the
representations set forth in Sections 6.1 and 6.2 of the Note Purchase
Agreement, provided that with respect to Section 6.2 such holder may (in
reliance upon information provided by the Issuer, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
such holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA.
Exhibit A-1
(to Assumption Agreement)

 



--------------------------------------------------------------------------------



 



     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note of the same Series for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Issuer may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Issuer will not be
affected by any notice to the contrary.
     Pursuant to (i) Section 11 of the Note Purchase Agreement and (ii) that
certain Subsidiary Guaranty Agreement dated as of July 28, 2008 (as from time to
time amended, joined, supplemented or otherwise modified, the “Subsidiary
Guaranty”), respectively, the Parent Guarantor and the Subsidiary Guarantor have
absolutely and unconditionally guarantied the payment in full of the principal
of, the Make-Whole Amount, if any, and interest on this Note and the performance
by the Issuer of all of its obligations contained in the Note Purchase Agreement
all as more fully set forth in said Note Purchase Agreement.
     The Issuer will make required prepayments of principal on the date and in
the amount specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state that would require
the application of the laws of a jurisdiction other than such State.

            Bob Evans Farms, Inc.
      By           Name:           Title:        

A-1-2



--------------------------------------------------------------------------------



 



Form of Series B Note
Bob Evans Farms, Inc.
6.39% Senior Note, Series B, due July 28, 2013

      No. RB-[     ]   [Date] $[               ]   PPN 096761 A@0

     For Value Received, the undersigned, Bob Evans Farms, Inc., an Ohio
corporation (the “Issuer”), hereby promises to pay to [___], or its registered
assigns, the principal sum of $[___] Dollars on July 28, 2013, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 6.39% per annum from the date hereof,
payable quarterly, on the 28th of each January, April, July and October in each
year, commencing October 28, 2008, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable quarterly as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 8.39% or (ii) 2% over the rate of
interest publicly announced by National City Bank from time to time in
Cleveland, Ohio as its “base” or “prime” rate. Capitalized terms used but not
defined herein shall have the meaning assigned thereto in the Note Purchase
Agreement.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of JP Morgan Chase Bank in New York, New York or
at such other place as the Issuer shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of July 28, 2008 among
Bob Evans Farms, Inc., a Delaware corporation (the “Parent Guarantor”), BEF
Holding Co., Inc., a Delaware corporation, and the institutional investors named
therein (as assumed by the Issuer pursuant to the Assumption Agreement dated as
of December 31, 2008, and as further amended, supplemented or modified from time
to time, the “Note Purchase Agreement”), and this Note is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 21 of the Note Purchase Agreement and (ii) to have made the
representations set forth in Sections 6.1 and 6.2 of the Note Purchase
Agreement, provided that with respect to Section 6.2 such holder may (in
reliance upon information provided by the Issuer, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
such holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA.
Exhibit A-2
(to Assumption Agreement)

 



--------------------------------------------------------------------------------



 



     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note of the same Series for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Issuer may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Issuer will not be
affected by any notice to the contrary.
     Pursuant to (i) Section 11 of the Note Purchase Agreement and (ii) that
certain Subsidiary Guaranty Agreement dated as of July 28, 2008 (as from time to
time amended, joined, supplemented or otherwise modified, the “Subsidiary
Guaranty”), respectively, the Parent Guarantor and the Subsidiary Guarantor have
absolutely and unconditionally guarantied the payment in full of the principal
of, the Make-Whole Amount, if any, and interest on this Note and the performance
by the Issuer of all of its obligations contained in the Note Purchase Agreement
all as more fully set forth in said Note Purchase Agreement.
     This Note is subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state that would require
the application of the laws of a jurisdiction other than such State.

            Bob Evans Farms, Inc.
      By           Name:           Title:        

A-2-2



--------------------------------------------------------------------------------



 



Acknowledgment and Consent
     The undersigned acknowledges receipt of a copy of, and hereby consents to,
the Assumption Agreement, ratifies and confirms its continued guarantee of the
obligations of the Issuer under the Note Purchase Agreement and the Notes, as
assumed under this Assumption Agreement by the Successor Corporation, pursuant
to the terms of the Note Purchase Agreement, and confirms that all of the terms,
provisions and conditions thereof continue unimpaired and remain in full force
and effect on this 31st day of December, 2008.

            Bob Evans Farms, Inc., a Delaware corporation
      By:   /s/ Tod P. Spornhauer       Name:   Tod P. Spornhauer       Title:  
Senior Vice President — Finance, Controller, Assistant Treasurer and Assistant
Secretary    

Exhibit D
(to Assumption Agreement)

 



--------------------------------------------------------------------------------



 



Acknowledgment and Consent
     The undersigned acknowledges receipt of a copy of, and hereby consents to,
the Assumption Agreement, ratifies and confirms its continued guarantee of the
obligations of the Issuer under the Note Purchase Agreement and the Notes, as
assumed under this Assumption Agreement by the Successor Corporation, pursuant
to the terms of the Subsidiary Guaranty, and confirms that all of the terms,
provisions and conditions thereof continue unimpaired and remain in full force
and effect on this 31st day of December, 2008.

            Mimi’s Café, LLC, a Delaware limited liability company
      By:   /s/ Tod P. Spornhauer       Name:   Tod P. Spornhauer       Title:  
Manager, Assistant Treasurer and Assistant Secretary    

Exhibit E
(to Assumption Agreement)

 